UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-6237



MICHAEL ANTHONY DAMMONS,

                Plaintiff - Appellant,

          v.


THOMAS R. CARROLL; GARY A. JONES; JOSEPH M. LIGHTSEY; JUANITA
STEWART; JUDY BISHOP; JUDY STRICKLAND,

                Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:07-ct-03014-BO)


Submitted:   July 31, 2008                 Decided:   August 7, 2008


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Anthony Dammons, Appellant Pro Se. Lisa Yvette Harper,
Assistant Attorney General, Raleigh, North Carolina; Elizabeth
Pharr McCullough, YOUNG, MOORE & HENDERSON, PA, Raleigh, North
Carolina; Thomas Carlton Younger, III, YATES, MCLAMB & WEYHER,
Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Michael Anthony Dammons appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (2000) complaint.         We

have   reviewed   the   record   and     find   no   reversible    error.

Accordingly, we deny Dammons’ motion for appointment of counsel and

affirm for the reasons stated by the district court.         Dammons v.

Carroll, No. 5:07-ct-03014-BO (E.D.N.C. Jan. 8, 2008). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                  AFFIRMED




                                 - 2 -